Title: To James Madison from Thomas Stockton, 16 June 1802
From: Stockton, Thomas
To: Madison, James


Letter not found. 16 June 1802. Acknowledged in Daniel Brent to Stockton, 28 June 1802 (DNA: RG 59, DL, vol. 14). Encloses his account as clerk of the U.S. district court of Delaware. In his reply Brent challenged the charge of $25 for “searching the Dockets of the Circuit Court for the District of Delaware,” because it was already covered by a charge for transcribing the records of that court. Brent indicated that the account would be paid “after a reduction shall have been made agreeably to the foregoing suggestion.”
